Citation Nr: 0020842	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for defective hearing as 
secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to May 
1946.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.
The Board in December 1995 remanded the case for further 
development.

The record shows that the veteran brought a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court) from a November 25, 1998 decision of the Board that 
denied entitlement to service connection for defective 
hearing as secondary to radiation exposure.  The Court 
vacated the November 25, 1998 Board decision and remanded the 
case for another decision taking into consideration matters 
raised in the Court's order.  

The Board in March 2000 advised the veteran's attorney of the 
opportunity to submit additional evidence and argument.  The 
attorney's submission was received in June 2000.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran contends, in essence, that his defective hearing 
is the result of exposure to ionizing radiation in service 
through radium therapy for a sinus problem.  Although he also 
mentioned visiting Hiroshima during service in Japan, his 
attorney wrote in June 2000 that the veteran's position was 
that the treatment he received caused his current condition.  
The veteran has provided evidence of radium therapy having 
been administered over several months from late 1944 through 
early 1945.

The joint motion of the parties cited to Stegall v. West, 11 
Vet. App. 268 (1998) and Bell v. Derwinski, 2 Vet. App. 611 
(1992) in support of reasons for remand.  The joint motion 
did not address the threshold issue of a well grounded claim.  
Since the November 1998 Board decision found the claim was 
not well grounded, the development ordered herein is viewed 
as being in the nature of a preliminary duty to assist in 
order to assemble a record for an informed determination of 
all questions at issue, including the threshold determination 
of well groundedness.  Therefore, since the Court order did 
not directly or implicitly find the claim well grounded, the 
law of the case doctrine may not be invoked on this question.

Briefly stated, the parties agreed that the VA examination in 
1996 did not comply with the Board remand since the examiner 
apparently did not review the claims folder and did not have 
access to other evidence.  The Board remand did not ask for 
an examination unless the RO found that the veteran, in 
essence, had "not" established threshold elements to go 
forward with development of the claim under 38 C.F.R. 
§ 3.311.  Although in retrospect this appears to have been 
incorrect, the Board did outline the factors to be considered 
in any examination the RO requested. 

In addition, the parties agreed that an attempt should have 
been made to locate the VA physician(s) who the veteran said 
advised him of the nexus between his defective hearing and 
exposure to radiation.  His attorney's correspondence in June 
2000 informed the Board that the "head of the EENT 
department" at the Phoenix VA Medical Center, who the 
attorney believed was "Dr. Brown", told the veteran this.  
It was not stated when he was told this.  

The attorney enclosed a copy of a February 1999 VA Fact Sheet 
on nasopharyngeal radium therapy that discussed examination 
considerations in such cases.  The VA Fact Sheet did not 
indicate that studies had found defective hearing to be a 
possible harmful effect of such treatment. 

In the determination of whether a well-grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one subject to a 
presumption of service connection under §§  3.307 or 3.309 
and manifested within the applicable presumptive period of 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-06 (1998); see also Hardin v. West, 11 
Vet. App. 74, 78 (1998) and Hilkert v. West, 12 Vet. App. 
145, 147, 151 (1999) (en banc).

It is now well established that this threshold determination 
must be made before there is any duty to assist the appellant 
in the development of pertinent facts.  It was the holding in 
Morton v. West, 12 Vet. App. 477 (1999) that absent the 
submission and establishment of a well-grounded claim, the VA 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to a claim and that any perceived or actual 
failure by the Secretary to render assistance in the absence 
of a well-grounded claim cannot be legal error.  Although 
recently it has been held that the threshold for a well 
grounded claim is rather low, it remains an element that must 
be met before the formal duty to assist in a claim attaches.  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  See 
also Brewer v. West, 11 Vet. App. 228 (1998).

The Board observes that the RO made several requests for 
additional service medical records which have been 
unsuccessful in locating any additional information regarding 
the nature and extent of the radium treatment.  However, 
there are specific guidelines for the preliminary development 
of radiation exposure based claims.  Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999); see also VA Manual M21-1, Part III, 
para. 5.12.  

It appears that the service department did not search the 
records for the AAF Flexible Gunnery School other than the 
2135th AAF Base Unit and other Tyndall Field units of the 
Army Air Forces.  The veteran has stated that he was in 
gunnery training at the time he received the radium 
treatment.  

In view of the foregoing, the case is remanded again to the 
RO for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and-non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for defective 
hearing since service.  He should be 
asked to confirm the approximate date 
that the VA physician in charge of the 
EENT department at the Phoenix VA Medical 
Center, or any other physician, VA or 
non-VA, reportedly advised him of an 
etiological relationship between radium 
treatment in service and his defective 
hearing.  

With any necessary authorization or 
medical releases from the veteran, the RO 
should attempt to obtain copies of all 
treatment records from all sources 
identified by the veteran whose records 
have not been previously secured, to 
include a statement concerning the 
claimed opinion from any VA physician or 
other clinician identified by the 
veteran.  


3.  The veteran should be asked to 
furnish the original "Physical Record 
Card" copied several times and submitted 
to establish that he received radium 
treatment from December 1994 through 
March 1945 at Tyndall Field, Florida.  
This would be helpful in identifying 
where the treatment was provided and the 
treatment provider.  The RO should also 
ask the National Personnel Records Center 
to conduct a search of the entire record 
for the AAF Flexible Gunnery School units 
for the time in question, or any other 
unit or the medical treatment facility 
evidenced from a review of the veteran's 
original "Physical Record Card" if 
submitted.  

Since the veteran was a member of the 
Army Air Forces, the RO should determine 
through official channels the branch of 
service that would maintain his military 
personnel or health records.  Then the RO 
should direct a request for ionizing 
radiation exposure information to the 
appropriate military agency listed below: 
Air Force Medical Operations Agency, 
AFMOA/SGOR, Radiation Protection 
Division, 110 Luke Avenue, Room 4005 
Bolling Air Force Base, Washington, DC  
20332-7050 or the

Army Radiation Standards and Dosimetry 
Lab Dosimetry Branch ATTN: AMSAM-TMD-SR-D 
Bldg. 5417 Redstone Arsenal, AL  35898-
5000.  All requests to the service 
department and correspondence received 
must be documented in the claims folder.


4.  The veteran, under the provisions of 
§ 3.311(b)(4), should be afforded the 
opportunity to submit competent 
scientific or medical evidence that 
defective hearing is a radiogenic 
disease.  

5.  In the event that evidence sufficient 
to establish an etiological relationship 
between the veteran's reported radium 
treatment in service and his defective 
hearing is provided, the veteran should 
be afforded an examination by a 
specialist in ear, nose and throat 
disorders.  The examiner must be provided 
the veteran's claims folder and a copy of 
this remand for review prior and pursuant 
to conduction and completion of the 
examination and, if completed, the 
examination report must be so annotated 
in this regard.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran's defective hearing is related to 
the radium treatment in service.  The 
examiner should provide the rationale 
supporting all opinions expressed.  The 
examiner should be asked to comment on 
any medical evidence or opinion of record 
in support the claimed nexus including 
the pertinent information in the February 
1999 VA Fact Sheet on nasopharyngeal 
radiation therapy.  See, Davis v. West, 
13 Vet. App. 178, 180-81 (1999). 

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, supra.

7.  Thereafter RO should undertake any 
other indicated development under 
38 C.F.R. §§  3.311(a)(2)(ii), (a)(4), 
and (b) and then readjudicate the 
radiation claim under 38 C.F.R. § 3.311.  
All contacts with the appellant should be 
in accordance with the representation 
agreement with his private attorney that 
is assumed remains in effect.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  The appellant and his representative 
should then be provided the applicable period in which to 
respond. Thereafter, the case should be returned to the Board 
for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to Court.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


